Title: To John Adams from William Vernon Sr., 26 April 1782
From: Vernon, William Sr.
To: Adams, John



Boston 26th April 1782
Sir

You have long since known, that the American Navy is reduced to Two Ships only, viz The Alliance John Barry Commander, now in France and the Deane Samll Nicholson Comr. that sailed on a Cruise to the Southward, about seven weeks past, no intelligence from her since her departure.
This low state of our Navy, has caused the dissolution of the Admiralty and Navy boards, by resolve of Congress on the 7th of Sepr. last, devolving the whole business of the Marine department upon the Honorable Robt. Morris Esqr., until an Agent shall be appointed for that purpose, by Congress. All those boards, was immediatly closed, except ours, which was continued, until the above Ships (then in this Harbour) were compleated for Sea, then to terminate and finally end, with the delivery of all the remaining Stores, Papers, Books &c &c, in the possession of the Navy Board Eastn Dept. to the Order of the Superintendant of Finances.
This requisition has been made by John Brown Esqr. late Clerk to the Admiralty Board appointed by Mr M— to receive the same, leaving our numerous Debts unpaid, subjecting us to litigious Law suits and perplexities, disgraceful to the Office, and highly degradeing to the Servants of the Public, conceiveing ourselves subjected to reproach and every evil, that injured Creditors are but too apt to through out, we have refused to comply with, until Congress shall point out the mode of exonerating our Office with honor, and reputation, thereby freeing us from the perplexities that we must unavoidably be involved in. It is uncertain wheather my Son, returns to America this Year, or remains in Europe, I am perswaded Sir, in every instance he will receive such favors from you, as his conduct and behavior may merit, more I would not wish to ask. I am with perfect esteem, The honor to be Sr. Your most Obedt. Humble servt.

Wm Vernon

